Citation Nr: 1455429	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  00-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, including as secondary to service-connected minimal levoscoliosis upper lumbar spine (lumbar spine disability). 

2.  Entitlement to service connection for hypertension, including as secondary to service-connected lumbar spine disability. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to service-connected lumbar spine disability. 

4.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected lumbar spine disability.

5.  Entitlement to an initial evaluation higher than 20 percent for lumbar spine disability.

6.  Entitlement to an effective date earlier than January 14, 2000, for a grant of service connection for lumbar spine disability.
7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from October 1960 to October 1962 and from June 11, 1963, to June 16, 1963. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for a lumbar spine disability, osteoarthritis, hypertension, COPD, and diabetes mellitus.  

In two separate decisions, both dated in December 2008, the Board denied entitlement to service connection for low back disorder, osteoarthritis, hypertension, COPD, diabetes mellitus, bilateral hip disability, residuals of pneumonia and a right knee disability.  The Veteran subsequently appealed those decisions to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, a Joint Motion For Remand was brought before the Court.  In an Order dated that same month, the Court dismissed the issues of service connection for bilateral hip disability, residuals of pneumonia, and a right knee disability; and vacated the December 2008 Board decisions regarding all other issues, pursuant to the Joint Motion, and remanded issues 1-4 listed on the initial page of this action and the issue of service connection for a lumbar spine disability to the Board for further appellate review consistent with its Order.

Pursuant to the Court's Order, the Board remanded the case in April 2010 to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed part of the additional development as directed, granted the lumbar spine disability claim, and continued to deny the osteoarthritis, hypertension, COPD, and diabetes mellitus claims.

In a July 2011 rating decision, the AMC granted entitlement to service connection for the lumbar spine disability and assigned an initial 20 percent rating, effective in January 2000.  The Veteran appealed the assigned initial rating and effective date.

In November 2011, the Board remanded his matter for further development which was completed.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In his June 2014, VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

In his June 2014 VA Form 9, the Veteran appears to raise a claim of entitlement to service connection for an acquired psychiatric disability, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issues of service connection for osteoarthritis, hypertension, COPD, and
diabetes mellitus; and an increased evaluation for lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There was no informal or formal claim, or written intent to file a claim for service connection for a lumbar spine disability prior to January 14, 2000. 


CONCLUSION OF LAW

The requirements for an effective date earlier than January 14, 2000, for the grant of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2004 and May 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In March 2006 and May 2006, the RO also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for an earlier effective date for the grant of service connection for a lumbar spine disability arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for the disability.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Additionally, in remanding this matter in November 2011, the Board instructed the AOJ to issue a statement of the case (SOC) and return the matter to the Board if the Veteran filed a timely substantive appeal.  Subsequently, the AOJ issued an SOC in June 2014 and the Veteran filed a timely substantive appeal also in June 2014.  The matter has since been returned to the Board.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Earlier Effective Date

The Veteran seeks an effective date earlier than the currently assigned January 14, 2000, for the grant of service connection for a lumbar spine disability.   

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2014). 
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999). 

The Veteran filed a claim for service connection for a lumbar spine disability on January 14, 2000. His claim was subsequently granted in the July 2011 rating decision with an effective date of January 14, 2000.  Although the Veteran was discharged from service June 1963, he did not file a claim for service connection within one year of that date.  The first date a claim was filed was January 2000.  In this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim on January 14, 2000.  There is no legal entitlement to an earlier effective date.   

Accordingly, the Board finds that the January 14, 2000, effective date for the grant of service connection for a lumbar spine disability was proper as a matter of law.  As the law and not the facts are dispositive, the benefit-of-the-doubt rule does not apply, and entitlement to an earlier effective date must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102; 3.400(q)(2) (2014).

ORDER

Entitlement to an effective date earlier than January 14, 2000, for a grant of service connection for lumbar spine disability is denied.


REMAND

Since the Board's November 2011 remand, the Veteran has submitted multiple requests for VA to obtain evidence on his behalf.  In October 2012, he submitted VA Forms 21-4142, Authorization and Consent to Release Information, to obtain treatment records from the VA Medical Center (VAMC) in Birmingham and from Princeton Baptist.  As these records have not been obtained, all outstanding records must be obtained on remand.  38 C.F.R. § 3.159(c) (1), (2) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Remand is required regarding the service-connected lumbar spine disability to obtain updated findings.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran was last afforded an examination for his service-connected lumbar spine disability in December 2010.  In his October 2012 VA Form 21-4142, the Veteran stated that he had back surgery in May 2013.  Additionally, in an August 2013 statement and in his June 2014, VA Form 9, the Veteran indicated that his examination was not sufficient to determine the severity of his lumbar disability.  Therefore, the Board finds that a current examination is necessary to adequately determine the current level of severity of the Veteran's lumbar spine disability.  

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2014).  Therefore, on remand, he should be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support the claim for a TDIU. 

2. With any necessary assistance from the Veteran (to include filling out a new VA Form 21-4142, Authorization and Consent to Release Information) obtain all outstanding treatment records, to specifically include those from Princeton Baptist.  

All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.
If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2014).

3. Obtain and associate with the claims file all outstanding VA treatment records. 

4. Schedule the Veteran for an examination in order to determine the current level of severity of his lumbar spine disability.  The claims file (to include copies of any pertinent records from the Veteran's electronic claims file) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific degrees at which pain begins.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there are any neurological abnormalities associated with the lumbar spine disorder, and, if present, identify the affected nerves and level of severity.    

The examiner should also address the impact of the Veteran's lumbar spine disorder on his daily activities and employment. The supporting explanation based on the evidence of record in this case as well as pertinent medical principles must be provided. 

5. Take any necessary actions as result of the remand action above and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


